J-S61042-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                      Appellee             :
                                           :
                v.                         :
                                           :
JAMIE RAY SHANK,                           :
                                           :
                     Appellant             :     No. 846 WDA 2014


              Appeal from the PCRA Order Entered April 23, 2014,
               In the Court of Common Pleas of Jefferson County,
              Criminal Division, at No(s): CP-33-CR-0000446-2000
                            CP-33-CR-0000447-2000
                            CP-33-CR-0000448-2000
                            CP-33-CR-0000548-2004


BEFORE: FORD ELLIOTT, P.J.E., WECHT, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY: STRASSBURGER, J.:              FILED OCTOBER 14, 2014

        Jamie Ray Shank, (Appellant) appeals pro se from the order entered

April 23, 2014, dismissing his second petition filed pursuant to the Post

Conviction Relief Act (PCRA).1 We affirm.

        Generally, a PCRA petition must be filed within one year from the
        date a judgment becomes final. There are three exceptions to
        this time requirement: (1) interference by government officials
        in the presentation of the claim; (2) newly discovered facts; and
        (3) an after-recognized constitutional right. When a petitioner
        alleges and proves that one of these exceptions is met, the
        petition will be considered timely. A PCRA petition invoking one
        of these exceptions must be filed within 60 days of the date the
        claims could have been presented. The timeliness requirements
        of the PCRA are jurisdictional in nature and, accordingly, a PCRA
        court cannot hear untimely petitions.


1
    42 Pa.C.S. §§ 9541-9546.
* Retired Senior Judge assigned to the Superior Court.
J-S61042-14



Commonwealth v. Brandon, 51 A.3d 231, 233-234 (Pa. Super. 2012)

(citations and quotation marks omitted).

      Instantly, Appellant’s judgment of sentence became final on March 17,

2008, 90 days after the expiration of the time for seeking discretionary

review with the United States Supreme Court. See 42 Pa.C.S. § 9545(b)(3);

U.S.Sup.Ct.R. 13. The instant petition, filed on March 28, 2014, is patently

untimely. The PCRA court had no jurisdiction to entertain Appellant’s petition

unless he pled and offered proof of one or more of the three statutory

exceptions to the time bar. See 42 Pa.C.S. § 9545(b)(1). Appellant failed

to do so.2 Accordingly, the PCRA court properly dismissed his petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/14/2014




2
  To the extent that Appellant purports to raise claims regarding the legality
of his sentence we note that, “[a]lthough legality of sentence is always
subject to review within the PCRA, claims must still first satisfy the PCRA's
time limits or one of the exceptions thereto.” Commonwealth v. Chester,
733 A.2d 1242 (Pa. 1999).



                                      -2-